            Case 2:20-cv-01161-BJR Document 24 Filed 12/08/20 Page 1 of 4



 1                                                    The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            WESTERN DISTRICT OF WASHINGTON

10                                          AT SEATTLE

11    NUHEARA IP PTY LTD and NUHEARA
      LIMITED,
12
                       Plaintiffs,
13                                                     Case No. 2:20-cv-01161-BJR
            v.
14                                                     STIPULATION AND ORDER TO
                                                       EXTEND TIME TO RESPOND TO
      ANKER INNOVATIONS LIMITED,
15                                                     COMPLAINT
      FANTASIA TRADING LLC d/b/a
      ANKERDIRECT, and POWER MOBILE
16    LIFE, LLC,
17                     Defendants.
18

19          WHEREAS, Plaintiff Nuheara IP Pty Ltd and Nuheara Limited (“Plaintiffs”) filed a

20   complaint in this action on July 29, 2020 (the “Complaint”), ECF No. 1;

21          WHEREAS, Plaintiffs filed affidavits of service on Defendants Anker Innovations

22   Limited, Fantasia Trading LLC D/B/A AnkerDirect, and Power Mobile Life, LLC

23   (“Defendants”) on August 31, 2020 (ECF Nos. 7, 8, 9);

24          WHEREAS, the Court granted a stipulation providing Defendants a 21-day extension

25   to the deadline to respond to the Complaint, up to and including October 6, 2020, ECF. No.

26   13;

27          WHEREAS, in light of the Parties’ request and Defendants’ agreement to waive

28
     STIPULATION AND ORDER TO EXTEND
                                                             ORRICK, HERRINGTON & SUTCLIFFE LLP
     TIME                                                           701 Fifth Avenue, Suite 5600
     2:20-cv-01161-BJR                                            Seattle, Washington 98104-7097
                                                                           +1 206 839 4300
            Case 2:20-cv-01161-BJR Document 24 Filed 12/08/20 Page 2 of 4



 1   service, including on behalf of Anker Innovations Limited, a Hong Kong company located in

 2   Hong Kong, the Court granted an additional stipulation providing Defendants a sixty-two (62)

 3   day extension to the deadline to respond to the Complaint, up to and including December 7,

 4   2020, ECF. No. 19;

 5          WHEREAS, the Parties are currently engaged in settlement discussions and to

 6   facilitate such discussions so stipulate that all Defendants will have an additional fourteen (14)

 7   days respond to the Complaint, up to and including December 21, 2020;

 8          WHEREAS, the Parties likewise stipulate that, should one or more Defendants file a

 9   motion in response to the Complaint, Plaintiffs’ time to respond will be extended up to and

10   including January 25, 2021.

11          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

12   Plaintiffs and Defendants as follows:

13          Defendants will have up to and including December 21, 2020 to respond to the

14   Complaint.

15          Plaintiffs will have up to and including January 25, 2021 to respond to any motion filed

16   by one or more Defendants in response to the Complaint.

17   DATED: December 7, 2020                 By:   s/Melanie D. Phillips
                                                   s/Diana M. Rutowski
18
                                                   s/Yufeng (Ethan) Ma
19                                             Melanie D. Phillips (WSBA No. 48945)
                                               mphillips@orrick.com
20                                             701 Fifth Avenue
                                               Suite 5600
21
                                               Seattle, WA 98104-7097
22                                             Telephone: +1 206 839 4300
                                               Facsimile: +1 206 839 4301
23
                                               Diana M. Rutowski (admitted pro hac vice)
24                                             drutowski@orrick.com
                                               1000 Marsh Road
25
                                               Menlo Park, CA 94025
26                                             Telephone: +1 650 614 7400
                                               Facsimile: +1 650 614 7401
27

28
     STIPULATION AND ORDER TO EXTEND
                                                                 ORRICK, HERRINGTON & SUTCLIFFE LLP
     TIME                                           -2-                701 Fifth Avenue, Suite 5600
     2:20-cv-01161-BJR                                                Seattle, Washington 98104-7097
                                                                               +1 206 839 4300
           Case 2:20-cv-01161-BJR Document 24 Filed 12/08/20 Page 3 of 4



 1                                     Yufeng (Ethan) Ma (admitted pro hac vice)
                                       yma@orrick.com
 2                                     4703 Park Place
 3                                     1601 Nanjing Road West
                                       Shanghai, 200040
 4                                     People's Republic of China
                                       Telephone: +86-21-6109-7000
 5                                     Facsimile: +86-21-6109-7022
 6                                     Attorneys for Defendants
 7                                     ANKER INNOVATIONS, Ltd.,
                                       FANTASIA TRADING LLC D/B/A
 8                                     ANKERDIRECT, and POWER MOBILE
                                       LIFE, LLC
 9

10
     DATED: December 7, 2020           By: s/Benjamin J. Byer
11                                         s/Lauren B. Rainwater
                                           s/Martha Jahn Snyder
12                                     Benjamin J. Byer, WSBA #38206
                                       Lauren B. Rainwater, WSBA #43625
13                                     DAVIS WRIGHT TREMAINE LLP
14                                     920 Fifth Avenue, Suite 3300
                                       Seattle, Washington 98104-1610
15                                     Tel.: (206) 622-3150
                                       Fax: (206) 757-7700
16                                     Email: benbyer@dwt.com
                                       Email: laurenrainwater@dwt.com
17

18                                     Martha Jahn Snyder (admitted pro hac vice)
                                       martha.snyder@quarles.com
19                                     QUARLES & BRADY LLP
                                       33 East Main Street, Suite 900
20                                     Madison, Wisconsin 53703
                                       Tel.: (608) 251-5000
21

22                                     Attorneys for Plaintiffs, NUHEARA IP PTY LTD
                                       and NUHEARA LIMITED
23

24

25

26

27

28
     STIPULATION AND ORDER TO EXTEND
                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
     TIME                                  -3-              701 Fifth Avenue, Suite 5600
     2:20-cv-01161-BJR                                     Seattle, Washington 98104-7097
                                                                    +1 206 839 4300
            Case 2:20-cv-01161-BJR Document 24 Filed 12/08/20 Page 4 of 4



 1          I, Melanie D. Phillips, hereby attest that all signatories listed, and on whose behalf the

 2   filing is submitted, concur in the filing’s content and have authorized the filing.

 3

 4   DATED: December 7, 2020                By:     s/Melanie D. Phillips
                                                       Melanie D. Phillips
 5

 6

 7

 8          IT IS SO ORDERED.
 9

10   Dated this 8th day of December, 2020
11

12

13                                                         Barbara J. Rothstein
                                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER TO EXTEND
                                                                 ORRICK, HERRINGTON & SUTCLIFFE LLP
     TIME                                           -4-                701 Fifth Avenue, Suite 5600
     2:20-cv-01161-BJR                                                Seattle, Washington 98104-7097
                                                                               +1 206 839 4300
